Title: John Adams to Benjamin Waterhouse, 8 September 1784
From: Adams, John
To: Waterhouse, Benjamin


        
          Dear Sir
          Auteuil near Paris Septr. 8. 1784
        
        I received your friendly Letter of the 19. June, by my dear Mrs Adams, with great Pleasure and Shall ever be obliged to you for a Line when you have Leisure.— I am very glad our University has so able a Professor of Physick, and I doubt not you will soon Silence all Opposition. I should be obliged to you for your two orations.
        All Paris, and indeed all Europe, is at present amused with a Kind of Physical New Light or Witcraft, called Animal Magnetism. a German Empirick by the Name of Mesmer, has turned the Heads of a multitude of People. He pretends that his Art is an Universal Cure, and wholly Superseeds the Practice of Physick and consequently your Professorship, so that you will not, I hope become his Disciple.
        The Thing is so Serious that the King has thought it necessary to appoint a Number of Phisicians and Accademicians, with your Friend Franklin at their Head to enquire into it. They are all able Men And have published a Masterly Report, which Shews very clearly that this Magnetism can never be usefull, for the best of all possible Reasons viz because it does not exist. one would think the Report Sufficient to annihilate the Enthusiasm but it has not yet fully Succeeded, on the Contrary it has Stirred up a Nest of Hornets against the Authers of it, and Mesmer has the Boldness to apply to Parliament by a Public Process, to have his Art examined anew. What may be the Consequence I dont know: But I think the Phrenzy must evaporate.
        The Professors of the Art have acquired sometimes a Surprising Ascendency over the Imaginations of their Patients so as to throw them into violent Convulsions, only by a few odd Gestures. All this the Commissioners ascribe to Imagination and I suppose justly, but if this Faculty of the Mind can produce Such terrible Effects upon the Body, I think you Physicians ought to study and teach Us some Method of managing and controuling it.—
        I am, sir with great Esteem, your Friend / and humble servant
        
          John Adams
        
       